UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 27, 2007 FOSSIL, INC. (Exact name of registrant as specified in its charter) Delaware 0-19848 75-2018505 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 2280 N. Greenville Avenue Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 234-2525. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors orCertain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On August 27, 2007, Caden Wang resigned as a member of the Board of Directors (the “Board”) of Fossil, Inc. (the “Company”) effective as of such date.Mr. Wang’s resignation is not due to a disagreement with the Company regarding any matter relating to the Company’s operations, policies or practices.Mr. Wang was a member of the Audit Committee and Nominating and Corporate Governance Committee of the Board immediately prior to his resignation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 28, 2007 FOSSIL, INC. By: /s/ Mike L. Kovar Mike L. Kovar Senior Vice President and Chief Financial Officer
